The opinion of the court was delivered by
Lowrie, J.
If we reform the administration account, so as to leave out of it the amounts paid to the legatees as such, the plaintiff’s testator will appear to have a considerable balance in hand •for distribution. It was by paying to each legatee more than she was entitled to that the balance in his favour arose. Since these payments, two of the legatees have died, and, by the terms of the will, the other two are entitled as survivors to the residue of the estate. Now, if we allow the executor of the first administrator to recover'this balance from his successor in the administration, it will in fact be charging the survivors with the excess paid to those who are dead. When the legatees determined to take the land instead of its proceeds, they might have very completely effected their purpose, by simply putting their agreement in writing and placing it on record, without the intervention of the administrator. But instead of this, all have united in making it a part of the administration. The administrator sold and conveyed the land to •the legatees, under his power in the will, charged himself, as ad*69ministrator, with the proceeds, and took credit for his services in so doing; and the legatees severally receipted to him as administrator for the proceeds. They have all treated the land as sold by the administrator; his account was settled and confirmed on this ground, and we cannot treat all this as error.
Judgment affirmed.